DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-11 and 14-17 are objected to because of the following informalities:  
--In the method claims 10-11 and 14-17, please correct the grammar to include “ing” for the appropriate limitations.
--In claim 17, replace “wherein the the method further” with “wherein the method further”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-15 and 18 of U.S. Patent No. 11,412,556, hereinafter referred to as ‘556. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and those of ‘556 are similar in scope.
Regarding claim 1, ‘556 teaches a session management function (SMF) comprising: 
receive a request for an establishment of a packet data unit (PDU) session from a second UE, if a first UE and the second UE belong to a UE group, select one or more UPF from multiple UPFs to handle traffic associated with the PDU session of the second UE, wherein each of the multiple UPFs is used to handle traffic associated with an existing PDU session of the first user equipment (UE) (See Claim 1); 
send a configuration to the one or more UPF, wherein the configuration includes a packet detection rule and a packet forwarding action rule for the one or more UPF to handle both the traffic associated with the existing PDU session of the first UE and the traffic associated with the PDU session of the second UE (See Claim 1); and 
receive, from the one or more UPF, a response to the configuration (See Claim 1).  
While ‘556 fails to explicitly teach a processor and a non-transient memory for storing instructions that when executed by the processor cause the SMF to be configured to perform the method as claimed, omission of an element and its function in a combination in an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
 
Regarding claim 2, ‘556 further teaches the SMF according to claim 1, wherein the SMF is further to be configured to: 
obtain, from a unified data management function (UDM), UE group data indicating that the first UE and the second UE belong to the UE group (See Claim 2); and 
determine that the first UE and the second UE belong to the UE group according to the obtained UE group data (See Claim 2).  

Regarding claim 3, ‘556 further teaches the SMF according to claim 2, wherein the UE group data indicates a relation between a UE group identifier and both an identifier of the first UE and an identifier of the second UE (See Claim 3).  

Regarding claim 4, ‘556 further teaches the SMF according to claim 3, wherein the UE group data further includes information associated with the UE group, the information includes one or more of PDU session type, data network name (DNN), and single network slice selection assistance information (S- NSSAI) (See Claim 4).  

Regarding claim 5, ‘556 further teaches the SMF according to claim 1, wherein the SMF is further to be configured to: 
before the determining step, obtain, from a policy control function (PCF), policy control and charging (PCC) rules associated with the UE group, wherein the PCC rules indicate the packet detection rule and the packet forwarding action rule (See Claim 5); and 
select the one or more UPF from the multiple UPFs according to the PCC rules (See Claim 5).  

Regarding claim 6, ‘556 further teaches the SMF according to claim 1, wherein the one or more UPF is associated with at least one tunnel of the existing PDU session of the first UE, the SMF is further to be configured to: 
determine the at least one tunnel of the existing PDU session of the first UE to be a tunnel shared between the existing PDU session of the first UE and the PDU session of the second UE, wherein the tunnel includes one or more of an uplink tunnel or a downlink tunnel (See Claim 9).  

Regarding claim 7, ‘556 teaches a user plane function (UPF) comprising: 
handle traffic associated with an existing packet data unit (PDU) session of a first user equipment (UE) (See Claim 1); 
receive a configuration from a session management function (SMF), wherein the configuration includes a packet detection rule and a packet forwarding action rule for the UPF to handle both the traffic associated with the existing PDU session of the first UE and traffic associated with PDU session of a second UE, wherein the first UE and the second UE belong to a UE group (See Claim 1); and 
send to the SMF a response to the configuration (See Claim 1).  
While ‘556 fails to explicitly teach a processor and a non-transient memory for storing instructions that when executed by the processor cause the UPF to be configured to perform the method as claimed, omission of an element and its function in a combination in an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Regarding claim 8, ‘556 further teaches the UPF according to claim 7, wherein the UPF is further to be configured to: 
create a shared PDU session context comprising the packet detection rule and the packet forwarding action rule in response to the configuration; and send the response to the SMF (See Claim 6).  

Regarding claim 9, ‘556 further teaches the UPF according to claim 7, wherein the UPF is associated with at least one tunnel of the existing PDU session of the first UE (See Claim 9).  

Regarding claim 10, ‘556 teaches a method comprising: 
receive, by a session management function (SMF), a request for an establishment of a packet data unit (PDU) session from a second UE, if a first UE and the second UE belong to a UE group, select one or more UPF from multiple UPFs to handle traffic associated with the PDU session of the second UE, wherein each of the multiple UPFs is used to handle traffic associated with an existing PDU session of the first user equipment (UE) (See Claim 10); 
send, by the SMF, a configuration to the one or more UPF, wherein the configuration includes a packet detection rule and a packet forwarding action rule for the one or more UPF to handle both the traffic associated with the existing PDU session of the first UE and the traffic associated with the PDU session of the second UE (See Claim 10); and 
receive, by the SMF, a response to the configuration from the one or more UPF (See Claim 10).  

Regarding claim 11, ‘556 further teaches the method according to claim 10, wherein the method further comprising: 
obtain, by the SMF, UE group data from a unified data management function (UDM), the UE group data indicates that the first UE and the second UE belong to the UE group (See Claim 11); and 
determine, by the SMF, that the first UE and the second UE belong to the UE group according to the obtained UE group data (See Claim 11).  

Regarding claim 12, ‘556 further teaches the method according to claim 11, wherein the UE group data indicates a relation between a UE group identifier and both an identifier of the first UE and an identifier of the second UE (See Claim 12).  

Regarding claim 13, ‘556 further teaches the method according to claim 12, wherein the UE group data further includes information associated with the UE group, the information includes one or more of PDU session type, data network name (DNN), and single network slice selection assistance information (S-NSSAI) (See Claim 13).  

Regarding claim 14, ‘556 further teaches the method according to claim 10, wherein the method further comprising: 
before the determining step, obtain, by the SMF, policy control and charging (PCC) rules associated with the UE group from a policy control function (PCF), wherein the PCC rules indicate the packet detection rule and the packet forwarding action rule (See Claim 14); and 
select, by the SMF, the one or more UPF from the multiple UPFs according to the PCC rules (See Claim 14).  

Regarding claim 15, ‘556 further teaches the system according to claim 10, wherein the one or more UPF is associated with at least one tunnel of the existing PDU session of the first UE, the method further comprising: 
determine, by the SMF, the at least one tunnel of the existing PDU session of the first UE to be a tunnel shared between the existing PDU session of the first UE and the PDU session of the second UE, wherein the tunnel includes one or more of an uplink tunnel or a downlink tunnel (See Claim 18).  

Regarding claim 16, ‘556 teaches a method comprising: 
handle, by a user plane function (UPF), traffic associated with an existing packet data unit (PDU) session of a first user equipment (UE) (See Claim 10); 
receive, by the UPF, a configuration from a session management function (SMF), wherein the configuration includes a packet detection rule and a packet forwarding action rule for the UPF to handle both the traffic associated with the existing PDU session of the first UE and traffic associated with PDU session of a second UE, wherein the first UE and the second UE belong to a UE group (See Claim 10); and 
send, by the UPF, a response to the configuration to the SMF (See Claim 10).  

Regarding claim 17, ‘556 further teaches the method according to claim 16, wherein the the method further comprising: 
create, by the UPF, a shared PDU session context comprising the packet detection rule and the packet forwarding action rule in response to the configuration (See Claim 15); and 
send, by the UPF, the response to the SMF (See Claim 10).  

Regarding claim 18, ‘556 further teaches the method according to claim 16, wherein the UPF is associated with at least one tunnel of the existing PDU session of the first UE (See Claim 18).

Conclusion
Additional prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found on the PTO-892 (Notice of References Cited) form.

Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        11/9/2022